Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Claims 1-4, 6-11, 13-18, 20 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 10/17/22, Applicant added a new feature. Note the new citations to the same prior art below.
Also, Applicant presented some Remarks.  These Remarks in the 10/17/22 response seem to be the verbatim Remarks from the 3/21/22 Remarks.  These Remarks list the features of the claims without particular argument or addressing the citations or rejection.  See the rejection, citations and motivation for how these features are shown.
Examiner could find only one particular argument.  On page 24, Applicant states that the prior art does not disclose “order-dependent series” and “rules...[that] represent a set of actions that correspond to the webpage elements and in the order-dependent series constructed as a set of if-then instructions,” as presently claimed.  However, Shottan shows collecting particular user id or login info [50], then that particular user is tracked and what he buys [52] and then multiple items can be added to the shopping cart.  So a first item is added and then a second item and the total value for these items is tracked [54], then particular ads are sent to that particular customer [54].  So, these events occur in an order over time.  And, Fig. 2 shows tracking the create date or time of TransformationRule and PageEvent.  Note that Fig. 2 is a description of the universal tag [11].  So, an ordered sequence occurs of login, item 1, item 2, total value, customer type determination, then targeted ad.  Also, if-then rules are show in Shottan with high or low value cart multiple nested threshold criteria and then targeting (see high or low value cart and threshold and targeting at [19, 54], so if user adds to cart and passes nested threshold criteria then send target ad for high end user; also see rules as if then at Fig. 27, 29, 28, 30a);
	Hence, Shottan discloses these features.
Also, the 101 is found to apply.  The additional elements are considered generic.  Note the 101 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite providing a transforming of one or more elements wherein, when the one or more elements are transformed and then interacted with, the interaction triggers activation of a universal tag; receiving an instruction to transform the first element; responsive to receiving the instruction to transform the first element, outputting a prompt including an option to transform a second element; receiving an instruction to transform the second element; receiving a redirect having rendered including a universal tag, the redirect being caused by interaction of the end-user with the second element, the redirect resulting in providing user experience characterization data about an experience of the end-user with the environment, wherein the user experience characterization data provided by the universal tag comprises a device identifier, a webpage identifier, at least two webpage element identifiers, and at least two user interactions performed on the two identified webpage elements in an order-dependent series, and wherein the universal tag enables a comprehensive view of user behavior that is independent of device and captures user behavior common to a particular product even in the event a product or service is sold, offered for sale, or promoted by different entities;
determining, an identity of the end-user when the end-user is logged into a social networking system of the online system, such that the end-user is associated with a user profile within the online system, wherein determining the identity comprises generating a user profile structure within a user profile store of the online system and establishing the identity of the end-user based upon the user profile structure; storing an association of the received user experience characterization data with the identity of the user of the client device within the online system; applying one or more rules to the stored association between the received user experience characterization data and the identity of the end-user, the rules defining one or more events to be tracked by the online system based on one or more portions of the user experience characterization data received that the online system extracts as relevant for each of the one or more events, wherein the one or more rules represent a set of actions that correspond to the webpage elements and in the order-dependent series constructed as a set of if-then
instructions; storing events tracked based on the application of the rules; and providing for display the stored events for use by the third-party system in analyses about sponsored content items delivered to users.
        This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements. The additional elements are considered an online system, a merchant system, a graphical user interface, a third-party web page, an interactive web page environment, a client device of an end-user,  code associated with the third-party web page.  These are considered generic. The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-4, 6, 7, 9-11, 13-17, 20 are not considered directed to any additional non-abstract claim elements. No additional elements are found in the dependent claims that are no considered generic.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shottan (20140282036).
Claims 1, 8, 15. Shottan discloses a method comprising:
providing, through an online system, to a merchant system, a graphical user interface for enabling, by the merchant system, a transforming of one or more elements of a third-party web page into an interactive web page environment, wherein, when the one or more elements are transformed and then interacted with by a client device of an end-user, the interaction triggers activation of a universal tag defined in code associated with the third-party web page ([55-59]);
receiving, from the merchant system, by way of the graphical user interface, an
instruction to transform the first element of the third-party web page ([55-59], note [55] and “unique user interface elements that reside on…webpage of advertiser’s website”, so Examiner interprets that the marketer can select which elements and objects are to be tracked, and note [57] with the user building which objects are tracked);
responsive to receiving the instruction to transform the first element of the third-party web page, outputting a prompt to the merchant system including an option to transform a second element of the third-party web page (note [55] and “unique user interface elements that reside on…webpage of advertiser’s website”, so Examiner interprets that the marketer can select which elements and objects are to be tracked, and note [57] with the user building which objects are tracked, and Examiner interprets that the objects are setup one by one as seen in [55, 57] to be tracked);
receiving, from the merchant system, by way of the graphical user interface, an
instruction to transform the second element of the third-party web page (note [55] and “unique user interface elements that reside on…webpage of advertiser’s website”, so Examiner interprets that the marketer can select which elements and objects are to be tracked, and note [57] with the user building which objects are tracked, and Examiner interprets that the objects are setup one by one as seen in [55, 57] to be tracked);
receiving, at the online system, a redirect from a client device of an end-user having rendered the third-party web page including a universal tag, the redirect from the client device being caused by interaction of the end-user of the client device with the second element of the third-party web page, the redirect resulting in providing to the online system user experience characterization data about an experience of the end-user with the interactive web page environment of the third-party web page ([58, 59] shows the reporting of the universal tag tracked data; notice that the tracking and reporting occur dynamically and in real-time and live, see dynamic and realtime at [8, 51, 63]), wherein the user experience characterization data provided by the universal tag comprises a webpage identifier, at least two webpage element identifiers, and at least two user interactions performed on the two identified webpage elements in an order-dependent series (for webpage id see Fig. 8b and UR, for website that is tracked, for webpage elements see unique elements at [55], also for tracking particular elements see [150] and object identifier and ID; for actions and their order see Fig. 2 and TransformationRule with event and createDate showing what event occurred and when, also Shottan shows collecting particular user id or login info [50], then that particular user is tracked and what he buys [52] and then multiple items can be added to the shopping cart.  So a first item is added and then a second item and the total value for these items is tracked [54], then particular ads are sent to that particular customer [54]. So, these events occur in an order over time. And, Fig. 2 shows tracking the create date or time of TransformationRule and PageEvent.  Note that Fig. 2 is a description of the universal tag [11].  So, an ordered sequence occurs of login, item 1, item 2, total value, customer type determination, then targeted ad.).
While Shottan discloses multiple devices [170] and the Universal Tag (above), Shottan does not explicitly disclose that wherein the user experience characterization data provided by the universal tag comprises a device identifier.  However, for tracking device id, see Shottan and devices at [170] and also see [11] of Lu 20100088177 which is incorporated by reference by Shottan at [7].  Lu shows a device id for tracking user characterization data.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Lu’s device id of the user for targeting to Shottan’s profile and targeting.  One would have been motivated to do this in order to better target (as Shottan shows using profile to target [9, 50]).
Shottan further discloses wherein the universal tag define data that characterizes user experience (In one interpretation the universal tag data is used to [59] report on individual elements [59] and this data characterizes user experience like good ROI or high conversion rates [60]; in an alternative interpretation, the universal tag configures rules that characterize user experience by defining a user has high end based on shopping cart value so give that particular user a particular content, [54]).
Shottan further discloses wherein the universal tag enables a comprehensive view of user behavior that is independent of device and captures user behavior common to a particular product even in the event a product or service is sold, offered for sale, or promoted by different entities (see universal tag at [9]; see historical data across all segments [56]; and see analytics on particular products at [60]); 
determining, by the online system, an identity of the end-user when the end-user is connected (see Shottan with user profile at [9]).
Shottan does not explicitly disclose logged into  a social networking system of the online system.  However, Bennett discloses profile of a user and targeting ([27, 20]) and  logged into  a social networking system of the online system (see Bennett  20100088152 which is incorporated by reference by Shottan at [7], see Bennett log in to Google.RTM at [9], ebay at [27, 57], ebay and blog at [32], membership at [52], logging into Google and ebay is considered to function as social network because of the log in, membership, and communication/networking there). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add social network information of the user for targeting to Shottan’s profile and targeting.  One would have been motivated to do this in order to better target (as Shottan shows using profile to target [9, 50]).
Shottan further discloses such that the end-user is associated with a user profile within the online system, wherein determining the identity comprises generating a user profile structure within a user profile store of the online system and establishing the identity of the end-user based upon the user profile structure (see Shottan with user profile at [9, 98]);
storing, by the online system, an association of the received user experience
characterization data with the identity of the user of the client device within the online system (see Shottan and target, profile at Abstract, [9, 50]; for identity of user of client device see target, profile and IP address at [11] of Lu 20100088177 which is incorporated by reference by Shotttan at [7]; note the motivation for the combination of features from Lu already shown above);
applying one or more rules, at the online system, to the stored association between the received user experience characterization data and the identity of the end-user, the rules defining one or more events to be tracked by the online system based on one or more portions of the user experience characterization data received that the online system extracts as relevant for each of the one or more events, wherein the one or more rules represent a set of actions that correspond to the webpage elements and in the order-dependent series constructed as a set of if-then instructions (Shottan shows collecting particular user id or login info [50], then that particular user is tracked and what he buys [52] and then multiple items can be added to the shopping cart.  So a first item is added and then a second item and the total value for these items is tracked [54], then particular ads are sent to that particular customer [54].  So, these events occur in an order over time.  And, Fig. 2 shows tracking the create date or time of TransformationRule and PageEvent.  Note that Fig. 2 is a description of the universal tag [11].  So, an ordered sequence occurs of login, item 1, item 2, total value, customer type determination, then targeted ad.  Also, if-then rules are show in Shottan with high or low value cart multiple nested threshold criteria and then targeting, see high or low value cart and threshold and targeting at [19, 54], so if user adds to cart and passes nested threshold criteria then send target ad for high end user; also see rules as if then at Fig. 27, 29, 28, 30a);
storing, by the online system, events tracked based on the application of the rules ([60] see tracking analytics and changing marketing based on changing conversion rates; also see storing at [54] and advertising in targeted way; also see stored profile for targeting at [9, 50]; also see rules at Fig. 26b); and
providing for display, to a third-party system managing the third-party web page, the stored events for use by the third-party system in analyses about sponsored content items delivered to users ([60] see tracking analytics and changing marketing based on changing conversion rates; also see storing at [54] and advertising in targeted way; also see stored profile for targeting at [9, 50]; see Fig. 32 for targeting and the information shown on a display).
Claims 2, 9, 16. Shottan further discloses the method of claim 1, wherein the user experience characterization data received at the online system comprises data about a plurality of different fields on the third-party web page representing an experience of the user on the webpage, and wherein the one or more rules for interpreting this received data are stored and applied at the online system rather than being incorporated into the universal tag (see [55-59] for different fields, see applying targeting rules at  [19, 54]; also Fig. 5 shows separate layers for the Universal Tag and for the separate applied rules which are at the Presentation Server and Profile Server).
Claims 3, 10, 17. Shottan further discloses the method of claim 1, wherein the one or more rules comprise rules for analyzing the received user experience characterization data, the rules having been specified in advance by an entity associated with the third-party to indicate what events to track from the received user experience characterization data (see [55-59] for different fields, see applying targeting rules at  [19, 54]).
Claims 4, 11, 18. Shottan further discloses the method of claim 1, wherein applying the one or more rules comprises analyzing the user experience characterization data and counting events associated with an experience of the user on the third-party webpage based on the applied rules (see Bennett  20100088152 at [32] which is incorporated by reference by Shottan at [7]; note motivation for Bennett already provided above for better targeting).
Claims 6, 13, 20. Shottan further discloses the method of claim 1, further comprising analyzing attribution data associated with a product purchased by the user to attribute a conversion indicated by the received user experience characterization data to one or more impressions of the sponsored content items ([60]).
Claims 7, 14. Shottan further discloses the method of claim 1, wherein the universal tag is configured such that it passes the user experience characterization data without applying rules to interpret the data, and wherein the rules are stored and applied at the online system such that they can be updated without requiring a change to the universal tag (Fig. 5 shows separate layers for the Universal Tag and for the separate applied rules which are at the Presentation Server and Profile Server).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note the other Universal Tag prior art like Julian and Glommen.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/20/22